United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
U.S. POSTAL SERVICE, Kingston, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1596
Issued: November 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 31, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated March 28 and May 16, 2007 denying her
occupational injury claim. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an injury causally related to factors of her federal employment.
FACTUAL HISTORY
On January 13, 2007 appellant, a 53-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed carpal tunnel syndrome as a result of carrying
mail. In an undated statement, she indicated that her duties as a carrier since July 1992 included
holding mail for delivery eight hours per day. Appellant reported that, for the previous two
months, she had been experiencing pain in her left elbow joint when she held her arm straight

down. She stated that her physician had informed her that she was developing carpal tunnel
syndrome as a result of carrying mail. Appellant submitted a position description for a city
carrier.
In a letter dated February 9, 2007, the Office informed appellant that the evidence
submitted was insufficient to establish her claim. The Office advised her to submit details
regarding the employment duties she believed caused or contributed to her claimed condition, as
well as a comprehensive medical report from a treating physician, which contained symptoms, a
diagnosis and an opinion with an explanation as to the cause of her diagnosed condition.
In a letter dated February 5, 2007, Jeffrey A. Kline, supervisor, of the employing
establishment concurred with appellant’s depiction of her job duties, indicating that she worked
eight hours per day, five days per week. Mr. Kline stated that he had not received any medical
information regarding appellant’s claimed carpal tunnel condition and that she was working full
time, without restrictions.
By decision dated March 28, 2007, the Office denied appellant’s claim on the grounds
that she had not established a causal relationship between the diagnosed condition and accepted
work-related duties.
On May 7, 2007 appellant requested reconsideration of the Office’s March 28, 2007
decision.
She submitted a May 7, 2007 attending physician’s report from
Dr. Mark Puffenberger, a treating physician, who provided a diagnosis of “overuse/tend[i]nitis
left elbow” and reported findings of tenderness around the left postereolateral elbow. In
response to a question as to whether he believed appellant’s condition was caused or aggravated
by conditions of employment, Dr. Puffenberger placed a checkmark in the “yes” box and noted
that she “holds mail with left arm bent 90 [degrees] at elbow for long periods of time.” In the
“remarks” section, he suggested that appellant “not hold mail in left arm.”
By decision dated May 16, 2007, the Office denied modification of its March 28, 2007
decision on the grounds that appellant had failed to provide any rationalized medical evidence
explaining how and why her federal employment duties could have caused her claimed left
elbow condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim, including the fact that an injury was

1

5 U.S.C. §§ 8101-8193.

2

sustained in the performance of duty as alleged2 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.4
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.5
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish a causal relationship.6
ANALYSIS
The medical evidence submitted by appellant is insufficient to establish that her
diagnosed medical condition was caused or aggravated by factors of her federal employment.
Therefore, she has failed to meet her burden of proof.
Contemporaneous medical evidence of record consisted of a May 7, 2007 attending
physician’s report from Dr. Puffenberger, who diagnosed “overuse/tend[i]nitis left elbow” and
expressed his belief that her condition was caused or aggravated by conditions of employment,
by placing a checkmark in a “yes” box. Dr. Puffenberger also noted that appellant “holds mail
with left arm bent 90 [degrees] at elbow for long periods of time.” His report lacks probative
value on several counts. Most significantly, Dr. Puffenberger did not sufficiently describe
appellant’s job duties or explain the medical process through which such duties would be
2

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202, 203 (2001). “When an
employee claims that he sustained injury in the performance of duty he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and manner alleged. He must
also establish that such event, incident or exposure caused an injury.” See also 5 U.S.C. § 8101(5) (“injury”
defined); 20 C.F.R § 10.5(q)(ee) (2002) (“Occupational disease or Illness” and “Traumatic injury” defined).
3

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).

4

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

5

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

6

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 3 at 218.

3

competent to cause or contribute to the claimed condition. Medical conclusions unsupported by
rationale are of little probative value.7 The Board has held that a report that addresses causal
relationship with a checkmark, without a medical rationale explaining how the work conditions
caused the alleged injury, is of diminished probative value and is insufficient to establish causal
relationship.8 Additionally, Dr. Puffenberger did not provide findings on examination, or
indicate that his opinion was based on a review of a complete factual and medical background of
the claimant. For all of these reasons, his report is of diminished probative value.
Appellant expressed her belief that her alleged condition resulted from her duties as a
carrier. However, the Board has held that the mere fact that a condition manifests itself during a
period of employment does not raise an inference that there is a causal relationship between the
two.9 Neither the fact that the condition became apparent during a period of employment, nor
the belief that the condition was caused or aggravated by employment factors or incidents, is
sufficient to establish causal relationship.10 Causal relationship must be substantiated by
reasoned medical opinion evidence, which it is appellant’s responsibility to submit. Therefore,
appellant’s belief that her condition was caused by the alleged work-related injury is not
determinative.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to do so. As there
is no probative, rationalized medical evidence addressing how appellant’s claimed conditions
were caused or aggravated by her employment, she has not met her burden of proof in
establishing that she sustained an occupational disease in the performance of duty causally
related to factors of employment.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.

7

Willa M. Frazier, 55 ECAB 379.

8

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the May 16 and March 28, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

